Rabin and Stevens, JJ. (dissenting).
We dissent and vote to affirm the judgment in favor of plaintiff though we would have modified to reduce the amount substantially had the same been requested.
The basis for our dissent is the view that the general charge “ unsatisfactory performance of duty ” did not meet the requirements of the contracts between the parties that an employee directed to report for trial be given ‘ ‘ reasonable advance notice in writing of the exact charge for which he is to be tried ”.
Paragraph 4 of the agreement of November 5, 1943, quoted in the majority opinion, and not requoted here, embraced several items which might fall within the vague generality ‘ ‘ unsatisfactory performance of duty”. There could be a failure “ to render adequate and courteous service to the public ”, a failure to “ make true and faithful reports as provided ” in paragraph 2 of the agreement, irregularities in the reporting and handling of tags, money, bags, and, additionally, it was declared that paragraph 4 in no way limited the company’s right to apply discipline on other grounds.
The request for a bill of particulars was refused. Thus, the plaintiff was required to speculate upon the issues or else be totally unprepared to meet them.
We do not say that under certain circumstances consistently low production might not constitute unsatisfactory performance of duty. However, in the light of the fact that the contracts provided for additional or supplemental payments by the company to make up deficiencies when production fell below a fixed standard — thereby contemplating low production without employee misconduct—when the charge against the employee was based on inadequate production, it should have been specified.
*336At the hearing plaintiff was informed that if he so desired plaintiff would be given an adjournment to prepare his defense, but only after testimony was heard in support of the charge against him. Such an offer could not cure the basic defect of indefiniteness of the charge, and plaintiff voiced timely objection to such procedure. The notice was inadequate.
McNally, Eager and Steuer, JJ., concur in Per Curiam opinion; Rabin, J. P., and Stevens, J., dissent in opinion.
Judgment reversed on the law and on the facts, and the complaint dismissed, with costs to appellant. Settle order on notice.